Name: 83/50/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the Kingdom of the Netherlands in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-12

 Avis juridique important|31983D005083/50/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the Kingdom of the Netherlands in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the Dutch text is authentic) Official Journal L 040 , 12/02/1983 P. 0060 - 0062*****COMMISSION DECISION of 14 January 1983 on the clearance of the accounts presented by the Kingdom of the Netherlands in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the Dutch text is authentic) (83/50/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee; Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation; Whereas the Netherlands has transmitted to the Commission the documents required to clear the accounts for 1977; whereas the latter has carried out on-the-spot inspection as provided for in Article 9 (2) of Regulation (EEC) No 729/70; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), provides that the Decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Fund, Guarantee Section, and also the determination of the amount of the Community's financial resources still available in each Member State; Whereas, under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to non-member countries and intervention intended to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared amounting to Fl 2 013 512,32 does not satisfy the requirements of these provisions and therefore cannot be financed; whereas the Member State has been fully informed of this deduction and has been able to give its views thereon; Whereas under Council Regulation (EEC) No 1078/77 of 17 May 1977 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds (4), as last amended by Regulation (EEC) No 1365/80 (5), 60 % of expenditure on those measures is borne by the Guarantee Section of the EAGGF and 40 % by the Guidance Section; whereas the said measures count as intervention within the meaning of Article 3 of Regulation (EEC) No 729/70 and constitute a common measure within the meaning of Article 6 (1) of that Regulation; whereas it is therefore necessary to include Guidance Section expenditure when clearing the accounts in respect of expenditure financed by the EAGGF, HAS ADOPTED THIS DECISION: Article 1 1. The expenditure by the Netherlands recognized as chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section, in respect of the 1977 financial year amounts, in accordance with Annex I, to Fl 3 206 512 069,06. 2. The expenditure recognized as chargeable to he EAGGF pursuant to Regulation (EEC) No 1078/77 amounts, in accordance with Annex II, to Fl 3 114 218,10. Article 2 The financial resources available at the end of 1977 amount, in accordance with Annex I, to Fl 130 019 768,22, and in accordance with Annex II, to Fl 8 107 781,90. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 14 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 367, 31. 12. 1980, p. 87. (3) OJ No L 186, 16. 8. 1972, p. 1. (4) OJ No L 131, 26. 5. 1977, p. 1. (5) OJ No L 140, 5. 6. 1980, p. 18. ANNEX I Clearance of the accounts concerning the expenditure financed by the EAGGF, Guarantee Section, for 1977 1.2,3 // // (Fl) // 1.2.3 // 1. Funds available after clearance of the accounts for 1976 // // 45 951 837,28 // 2. Advances received for 1977 // // 3 290 580 000,00 // 3. Total funds available to cover expenditure for 1977 // // 3 336 531 837,28 // 4. Expenditure recognized for 1977 (1): // // // (a) Expenditure declared // 3 208 525 581,38 // // (b) Expenditure not recognized: // 2 013 512,32 // // - of which elimination of reserves for 1976 // - // // - of which definitive decision deferred to 1978 // - // // (c) Expenditure recognized // // 3 206 512 069,06 // 5. Funds available after clearance of the accounts for 1977 // // 130 019 768,22 (1) Excluding expenditure on measures under Regulation (EEC) No 1078/77. ANNEX II Clearance of the accounts concerning the expenditure financed by the EAGGF under Regulation (EEC) No 1078/77 for 1977 1.2,3 // // (Fl) // 1.2.3 // 1. Advances received for 1977 // // 11 222 000,00 // 2. Expenditure incurred in 1977 chargeable to the EAGGF // // 3 114 218,10 // of which: // // // (a) Guarantee Section // 1 868 530,86 // // (b) Guidance Section // 1 245 687,24 // // 3. Funds available after clearance of the accounts for 1977 // // 8 107 781,90